Citation Nr: 0928790	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on 
appeal.  

The June 2005 rating decision denied the Veteran's service 
connection claim for both tinnitus and bilateral hearing 
loss.  The Veteran was notified of that decision by a letter 
from the RO in July 2005, and a Notice of Disagreement (NOD) 
disagreeing only with the denial for tinnitus was received in 
June 2006.  A Statement of the Case (SOC) was issued in March 
2007). 

A Substantive Appeal (VA Form 9) on the issue of tinnitus was 
received in April 2007.  In this appeal, the Veteran also 
indicated disagreement with the denial of service connection 
for bilateral hearing loss.  However, this disagreement was 
raised more than one year after the original rating decision, 
and thus is not timely.  The RO advised the Veteran of this 
fact and of what evidence he would need to reopen the claim.  
Absent a Notice of Disagreement, a Statement of the Case, and 
a Substantive Appeal, the Board does not have jurisdiction of 
the issue of entitlement to service connection for bilateral 
hearing loss.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issue of entitlement to service connection for tinnitus 
remains on appeal.  

The Board notes that in December 2008 the Board remanded the 
Veteran's claim for additional development and for compliance 
with notification requirements.  The requested development 
has been completed and no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Any current tinnitus is not related to the Veteran's active 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2005 
and January 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
tinnitus, which he claims is due to exposure to noise while 
in active service.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for tinnitus 
in January 2005.  In a June 2005 rating decision, after 
review of service treatment records, private treatment 
records and VA treatment records, the RO denied the Veteran's 
claim.  The Veteran filed a Notice of Disagreement in June 
2006 and submitted his Substantive Appeal (VA Form 9) in 
April 2007.  In December 2008, as mentioned above, the Board 
remanded the Veteran's claim for further development.

The Veteran's service treatment records, including induction 
and separation examination, are entirely negative for any 
complaints of, treatment for, or diagnosis of, tinnitus.  
However, the Veteran does have a recognized history of noise 
exposure in service.  A March 2005 private medical record 
notes that the Veteran has tinnitus and hearing loss due to 
noise exposure in service.  That physician stated that the 
Veteran had cochlear damage and hearing loss which are known 
to be caused by noise exposure.  Based on this the examiner 
opined that the Veteran's hearing loss and tinnitus was just 
as likely as not due to exposure to acoustic trauma while 
serving in the military.  

Post-service treatment records associated with the claims 
file show that the Veteran first reported a hearing 
impairment in March 2004, almost 60 years after service.  In 
March 2005 the Veteran was afforded a comprehensive VA 
examination.  At that time, the examiner opined that the 
Veteran's bilateral hearing loss was not consistent with 
noise exposure and was more consistent with age-related 
hearing loss.  However, that examiner neglected to mention 
the Veteran's tinnitus.  Because of that oversight the Board 
remanded the claim for an additional VA examination.

In June 2009 another VA examination was conducted.  The 
examiner stated that while tinnitus is commonly associated 
with noise-inducing hearing loss, it may also be secondary to 
problems not associated with the ear (caffeine, nicotine, 
alcohol, stress, fatigue, prescription and non-prescription 
medications to name a few).  The examiner determined that 
there were no official military notes in the claims file that 
would indicate complaints, treatment or diagnosis of tinnitus 
while on active duty and stated that the Veteran did not 
complain of tinnitus in service when offered the opportunity 
to do so.  After careful review of the claims file and the 
audio evaluation findings conducted as part of the 
examination the examiner determined that he could not relate 
tinnitus to military exposure without resorting to mere 
speculation.  In this regard, an award of VA benefits may not 
be based on resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  The Board finds that the June 2009 VA 
medical opinion is probative and persuasive based on the 
examiner's comprehensive review of the claims file, thorough 
and detailed examination of the Veteran and adequate 
rationale for the opinion.

The only contrary medical evidence consists of the March 2005 
letter from the Veteran's private physician, which appears to 
have been based solely upon the Veteran's own reported 
history.  The private physician does not appear to have 
reviewed the claims file.  Where the facts show that the 
Veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the Veteran, 
or the hearsay recitation of a diagnosis or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997); see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The Board again notes that following separation from active 
service there is no documented treatment referable to hearing 
loss or tinnitus until 2004, nearly 60 years after service 
discharge.  In this regard, the Board notes that the amount 
of time elapsed since military service and the first medical 
evidence of a diagnosis of tinnitus is, in itself, 
significant and weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  The Board also notes that the Veteran 
did not file for tinnitus in 1977, when he initiated his 
first service connection claim.

The Board acknowledges that the Veteran is competent to 
testify as to symptoms which are non medical in nature or 
what comes to him through his senses.  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit commented that a Veteran is competent to provide a 
diagnosis of simple condition such as a broken leg, but is 
not competent to provide evidence as to more complex medical 
questions.  The Veteran is not shown to have medical training 
and expertise, so cannot provide a competent opinion on a 
matter as complex as the etiology of tinnitus.  Even 
according his statements some probative value, they are 
outweighed by the opinion of the medical professional who had 
access to the claims file and by the complete lack of 
contemporaneous evidence of tinnitus.  See also Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The weight of the medical evidence indicates that the 
Veteran's tinnitus began many years after service and was not 
caused by noise exposure during service.  The Board therefore 
concludes that the Veteran's tinnitus was not incurred in or 
aggravated by service.  As there is a preponderance of 
evidence against the claim for service connection, the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


